Exhibit Certifications of Chief Financial Officer I, XiaoLin Liu, ChiefFinancialOfficer of Greater China Media and Entertainment Corp.,certifypursuantto 18 U.S.C.Section1350 as enacted by Section906 of the Sarbanes-Oxley Act of 2002, that: (1) the Annual Report on Form 10-K for the annual period ended September 30, 2008 (the "Periodic Report") which this statement accompanies fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of Greater China Media and Entertainment Corp. Greater China Media and Entertainment Corp. January 13, 2009 By: /s/XiaoLin Liu XiaoLin Liu, Chief Financial Officer A signedoriginal of this writtenstatementrequired by Section 906, or other document authenticating,acknowledging or otherwise adopting the signature that appears in typed form within theelectronicversion of this writtenstatement required by Section 906, has been provided to Greater China Media and Entertainment Corp. and will beretainedGreater China Media and Entertainment Corp.andfurnishedto the Securities and Exchange Commission or its staff upon request.
